PER CURIAM.
The Defendant was found guilty of two crimes that occurred on October 24, 1996. He now appeals his sentence, arguing that the trial court erred by sentencing him under chapter 95-182 because it violated the single subject rule.
Because the window period for raising single subject challenges to chapter 95-182 opened on October 1, 1995, and closed on May 24, 1997, the Defendant has standing to raise this issue. See Salters v. State, 758 So.2d 667, 669 (Fla.2000). Moreover, he is correct in arguing chapter 95-182 is unconstitutional because it violates the single subject rule. See State v. Thompson, 750 So.2d 643 (Fla.1999). We reverse the Defendant’s sentence and remand for re-sentencing in accordance with the valid laws in effect on October 24, 1996, the date on which he committed the underlying offenses in this case. See Salters, 758 So.2d at 671.
REVERSED AND REMANDED.
GUNTHER, FARMER and KLEIN, JJ., concur.